DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-7, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 12 and 18, the claimed limitation "pass/fail" is unclear as the "/" may be interpreted in different ways.
Claim 7 is rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinya (JP 2006214891).
As per claim 1, Shinya teaches a pressure measurement and leak test tool (10, Fig. 1) comprising:
a housing comprising a first side, a second side, a top end, a bottom end, and a front surface (casing 12, Fig. 1), wherein:
the first side and the second side are disposed along a same plane and opposite from each other (Fig. 1);
the top end and the bottom end are each coupled to the first side and the second side (Fig. 1);
the top end and the bottom end are disposed opposite from each other (Fig. 1); and
the front surface is disposed on an edge running a perimeter defined by the first side, the top end, the second side, and the bottom end (Fig. 1);
an electrical connector disposed on the top end configured to couple to a bottle head assembly disposed on a container (28, Fig. 1);
a power switch disposed on the front surface (20, Fig. 1); and
an information handling system configured to perform a pressure measurement of the container with the bottle head assembly and comprising a display disposed in the front surface (Fig. 4).

As per claim 2, Shinya teaches wherein the information handling system further comprises an internal power supply configured to provide power to the pressure measurement and leak test tool and to a pressure transducer of the bottle head assembly that is coupled to the pressure measurement and leak test tool (Description: The power source 104 is a rechargeable battery and drives the portable measuring device 100 and is used as a power supply source to the sensor).

As per claim 3, Shinya teaches receiving an initial electrical signal from the pressure transducer (Description: “acquires a detection signal from the sensor through the electrical connection unit”) and display a DC voltage of the initial electrical signal through the display (Description: “Normally, detection of a gas state quantity by a sensor is performed indirectly by outputting a detection signal such as a voltage or current having a magnitude corresponding to the gas state quantity”; “displaying the gas state quantity on the display unit based on the acquired detection signal”; “In particular, this configuration is effective when the detection signal indirectly indicates the gas state quantity by the magnitude of voltage or current”; “This power supply line 220 is a cable for acquiring electric power in the pressure sensor, and the other end is connected to a DC5V power supply 224 that includes a plug 222 for a 100V outlet and converts 100V AC power into 5V DC power”).

As per claim 4, Shinya teaches wherein the information handling system is further configured to: process the received initial electrical signal to determine an initial pressure measurement; and display the initial pressure measurement after processing the received initial electrical signal (Description: “When the measurement of the internal pressure is selected, a pressure signal is input from the pressure / temperature sensor 52 through the connector 28. In the portable measuring device 10, this signal is converted into pressure (S18) and displayed on the display unit 14 (S20)”).

As per claim 5, Shinya teaches receiving a final electrical signal corresponding to a final pressure measurement; and display a DC voltage of the final electrical signal through the display (Description: “The user who performs measurement presses the power switch 20 to activate the portable measurement device 10 (S10) … When the measurement of the internal pressure is selected, a pressure signal is input from the pressure / temperature sensor 52 through the connector 28. In the portable measuring device 10, this signal is converted into pressure (S18) and displayed on the display unit 14 (S20)”; “acquires a detection signal from the sensor through the electrical connection unit”: the detection signal is considered as the final electrical signal; “Normally, detection of a gas state quantity by a sensor is performed indirectly by outputting a detection signal such as a voltage or current having a magnitude corresponding to the gas state quantity”; “And a gas state quantity process part displays a gas state quantity on a display part based on the acquired detection signal”; “In particular, this configuration is effective when the detection signal indirectly indicates the gas state quantity by the magnitude of voltage or current”; “This power supply line 220 is a cable for acquiring electric power in the pressure sensor, and the other end is connected to a DC5V power supply 224 that includes a plug 222 for a 100V outlet and converts 100V AC power into 5V DC power”: display a DC voltage of the final signal on  the display). 

As per claim 8, Shinya teaches a method of determining a pressure within a container, comprising:
attaching an electrical connector disposed at a first end of a wired connection to an electrical connector disposed on a pressure measurement and leak test tool, wherein a second end of the wired connection is attached to a bottle head assembly disposed onto the container (abstract: The portable measurement apparatus 10 … is connected with the sensor of the tank with wired connection via the connector 28);
generating an initial electrical signal corresponding to an initial pressure measurement with a pressure transducer of the bottle head assembly (description: outputting a detection signal such as a voltage or current having a magnitude corresponding to the gas state quantity);
transmitting the initial electrical signal to the pressure measurement and leak test tool through the wired connection (description: outputting a detection signal such as a voltage or current having a magnitude corresponding to the gas state quantity); and
displaying a DC voltage of the initial electrical signal through a display disposed on the pressure measurement and leak test tool Description: “Normally, detection of a gas state quantity by a sensor is performed indirectly by outputting a detection signal such as a voltage or current having a magnitude corresponding to the gas state quantity”; “displaying the gas state quantity on the display unit based on the acquired detection signal”; “In particular, this configuration is effective when the detection signal indirectly indicates the gas state quantity by the magnitude of voltage or current”; “This power supply line 220 is a cable for acquiring electric power in the pressure sensor, and the other end is connected to a DC5V power supply 224 that includes a plug 222 for a 100V outlet and converts 100V AC power into 5V DC power”).

As per claim 9-10, 13-16 and 20, the claims disclose similar features as of claims 1-5 and 8, and are rejected based on the same basis as claims 1-5 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya (JP 2006214891) in view of Takeshi (JP 2009082782).
As per claim 6, Shinya teaches display a pass/fail result based on the acquired detection signal (Description: detects an abnormality relating to the tank based on the acquired detection signal, and displays the detected abnormality on the display unit: the abnormality is considered as a pass/fail result). 
Shinya does not explicitly teach determining a rate of change between the received initial electrical signal and the received final electrical signal over a pre-determined period of time; determining whether the rate of change exceeds a threshold value. However, Takeshi teaches determining a rate of change between the received initial electrical signal and the received final electrical signal over a pre-determined period of time (Description: the control unit 60 calculates the pressure change value ΔP (that is, the pressure change rate) per unit time based on the output signal from the pressure sensor 28); determining whether the rate of change exceeds a threshold value (Abstract: determines the presence of abnormality if the absolute value of the rate of change of the inner pressure reaches or exceeds a predetermined value: the predetermined value is considered as the threshold value). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shinya with those of Takeshi to enhance the tank management function and to enhance safety in using the fuel gas.

As per claim 7, Shinya or Takeshi does not explicitly teach wherein the pre-determine period of time is five minutes, and the threshold value is 0.5 DC Volts. However, setting a specific a period of time (unit time) to determine the pressure changed rate per unit time (e.g. five minutes), and setting a specific threshold value (e.g. 0.5 DC volts) to detect an abnormality from the container may be varied according to the design criteria of an implementation requires only routine skill in the art.

As per claim 11-12 and 17-19, the claims disclose similar features as of claims 6-7, and are rejected based on the same basis as claims 6-7.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456